Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 14, 2017

The Court of Appeals hereby passes the following order:

A17A1395. JAMISON ASHLEY COLLIER v. JESSICA HOPE DELAIGLE.

      Jamison Ashley Collier and Jessica Hope Delaigle were divorced in 2014. In
2016, Delaigle initiated this action by filing a petition for modification of parenting
time and contempt, and Collier counterclaimed for modification of child support and
contempt. In its final order, the trial court did not modify actual parenting time but
ordered that Collier pay attorney fees. Collier then filed this direct appeal, in which
he only challenges the fee award. We, however, lack jurisdiction.,
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree, and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal
in a domestic relations case in which custody is not at issue must be brought by
discretionary application). Here, Collier does not challenge custody. Therefore, he
was required to file an application for discretionary appeal.
      “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Collier’s failure to
follow the discretionary review procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED. See id.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/14/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.